Citation Nr: 1145403	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 14, 2008, and in excess of 50 percent from October 14, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A videoconference hearing was held in September 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

At the hearing, the Veteran was informed that his claim for an initial evaluation for increased ratings was perfected.  (See hrg. tr. at pgs. 10-11.)  Thus, in cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  This fact is reflected on the title page of this decision.  

It is also pointed out that at the hearing, the issue on appeal was represented as a claim for an "effective date" prior to October 14, 2008, for a 50 percent rating for PTSD.  It is noted that when the Veteran received the increased rating of 50 percent for his PTSD upon rating decision in February 2009, the effective date of October 14, 2008, was assigned as this was the date that it was concluded that he filed his claim.  This date was clearly based on the provisions of 38 C.F.R. § 3.400 which stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  

As noted above, at the time of the 2011 hearing, it was conceded that the Veteran's claim for an increased initial rating was perfected.  Given the above history, which includes both an earlier effective date claim and staged ratings for the Veteran's PTSD, the Board has recharacterized the issue on appeal as it appears on the title page so as to best reflect the Veteran's intent when filing the current appeal.  See, for example, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In effect, the effective date of the ratings is to be considered as of the date of initial entitlement to benefits and is part of the increased rating claims as classified on the title page.  

Moreover, under the circumstances of this case, the actual date entitlement arose for an increased rating for PTSD would not be before the date actual increase in severity was demonstrated.  In this case, that date would be the date of VA examination on November 20, 2008.  However, the Board will not disturb the currently assigned earlier effective date as it is clearly more favorable to the Veteran.


FINDINGS OF FACT

1.  From October 14, 2004, to October 13, 2008, the Veteran's PTSD was manifested by symptoms including nightmares, hypervigilance, irritability, flashbacks, sleep impairment, depressed mood, and some social impairment.  

2.  During the period beginning October 14, 2008, the Veteran's PTSD was manifested by symptoms including nightmares, startle response, flashbacks, sleep disturbance, anxiety, depressed mood, irritability, reports of panic attacks, feelings of hopelessness, helplessness, worthlessness, agitation, anger, and difficulty establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluating in excess of 30 percent for PTSD for the period from October 14, 2004, to October 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.120, 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  The criteria for an initial evaluating in excess of 50 percent for PTSD from October 14, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.120, 4.130, DC 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October 2004, prior to the initial adjudication of the Veteran's claim for service connection, he was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.

As to the issue of higher initial disability ratings for the now service-connected PTSD, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

With respect to the Dingess requirements, and for the reasons described below, increased initial ratings are being denied and neither a new disability rating nor new effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, supra; see also 38 C.F.R. § 20.1102 (2009) (harmless error).  That being said, the Veteran was provided an additional VCAA (duty to assist) letter in October 2008.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He has also been afforded numerous VA examinations and has testified at a personal hearing.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He has also been afforded numerous VA psychiatric examinations and has testified at a personal hearing.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

DC9411

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, PTSD, in pertinent part, will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Background

Service connection for PTSD was granted upon rating determination in June 2005, and a 30 percent rating was assigned, effective from the date that the Veteran's claim for compensation was filed - October 14, 2004.  The grant was based on inservice combat stressors which were corroborated by statements made by fellow servicemen, and as a result of clinical findings made at a VA psychiatric examination in May 2005.  This appeal ensued following the June 2005 decision.  

At the VA May 2005 exam, the Veteran reported positive relationships with his wife, children, and grandchildren.  He was employed at a mining company.  After a reunion with two friends from service in 1998, he experienced vivid nightmares about service events several times per week.  He was anxious, and depressed.  When he encountered a triggering stimulus, he became very anxious and went into "combat mode" and experienced intrusive thoughts.  He avoided talking about combat experiences and did not like to feel that he was in a vulnerable position.  He avoided violence or destruction on television or in movies and would not attend a fireworks display.  There was hyperalertness and exaggerated startle response.  There were problems with insomnia, concentration, and survival guilt over killing others.  

On exam, he was alert, well oriented, and fully cooperative.  His thoughts were focused and responsive.  He denied any psychotic features, suicidal or homicidal ideation, bipolar, obsessive, or compulsive thoughts, panic, or generalized anxiety disorders.  His mood was anxious, but his memory was good.  He enjoyed hobbies, to include fishing.  There was no evidence of a personality disorder, and he did not report any impulse control problem.  The diagnosis was PTSD, moderate with some depressive features due to his combat experiences.  His GAF score was 60.  

Subsequently dated VA treatment records show that the Veteran continued to be seen for his psychiatric complaints and took antidepressants.  In May 2006, he was alert and well oriented.  His mood and affect were appropriate, although with some underlying depression.  His complaints included hyperarousal, avoidance of crowds, checking and rechecking doors, nightmares, and flashbacks.  His thoughts were logical and coherent, and his insight and judgment were fair.  His GAF score was 70.  

In June 2006, his mood was depressed, and he had moderate anxiety.  He slept well, in general, but occasionally had combat related nightmares.  His appetite was only fair, and his energy level was low.  His GAF score was 68.  In August 2006, September 2006, and October 2006, his GAF score continued to be rated as 68.  

A VA therapist reported in January 2007 and September 2008 statements that the Veteran continued to receive treatment (individual and group counseling) for PTSD.  

When examined by VA on November 20, 2008, the Veteran reported experiencing combat related nightmares 2-3 times per week.  His sleep was disturbed, and loud noises startled him.  He avoided crowded places as such caused him anxiety.  He had worked as a coal miner for 25 years, but had recently been laid off.  His relationship with his wife was positive, but he did not have a great relationship with his children. Because of his psychiatric symptoms, he felt angry, agitated, isolated, and did not want to talk to others.  He became angry quickly.  

On exam, the Veteran was alert, oriented, and casually dressed and groomed.  His speech was regular and rhythmic, and he had fair eye contact.  He denied suicidal or homicidal ideation and denied hallucinations.  He said that his sleep was poor, and his appetite fluctuated.  His thought process was found to be logical and goal oriented, and he was able to take care of activities of daily living.  The examiner noted that he suffered from panic attacks, especially in crowded places.  There was startle response to loud noises.  The Veteran had feelings of hopelessness, helplessness, worthlessness, agitation, and anger.  His GAF score was 50.  The examiner noted that there had been some deterioration in the Veteran's condition since he was last examined.  

Additional VA records show that the Veteran's treatment has continued.  In December 2009, he reported that cold weather aggravated his chronic pain and was a reminder of his wounding in Vietnam.  This brought up intrusive thoughts.  Since he was now retired, he experienced more nightmares and combat memories because he was less active.  At this time, he looked forward to the holidays and spending time with his family.  He continued to attend group counseling and said that this was beneficial.  His GAF score was 57.  

At the September 2010 hearing, the Veteran provided testimony in support of his claim.  Essentially, it is contended that he should have been awarded the increased rating of 50 percent for his PTSD at an earlier date.  

Analysis

Entitlement to an initial rating in excess of 30 percent for PTSD, from October 14, 2004, to October 13, 2008.  

Upon review of the record, the Board finds that the evidence indicates that the Veteran's symptomatology does not warrant an evaluation in excess of 30 percent prior to October 14, 2008.  38 C.F.R. § 4.7 (2011).  In this regard, the Board notes that prior to the November 2008 exam, the evidence shows that the Veteran's PTSD manifested in symptoms which included nightmares, hypervigilance, irritability, flashbacks, sleep impairment, depressed mood, and some social impairment.  However, the Veteran did not exhibit circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking or other symptoms which are reflective of a greater level of disability so as to warrant a higher evaluation prior to October 14, 2008.  During this time, the Veteran was alert and oriented to all spheres, and his speech and thought processes were goal directed.  No significant memory deficit was noted, and his insight and judgment were found to be good.  

The Veteran reported good relationships with his family and enjoyed hobbies, to include fishing.  He continued to work at a mining company.  No history of suicide attempts or homicidal ideations, intent, or plan was indicated.  His GAF scores throughout this period were between 60 and 70 which reflect mild symptoms.  

As such, the 30 percent evaluation assigned adequately addresses the level of impairment resulting from the Veteran's service connected PTSD prior to October 14, 2008, and a higher rating is not more nearly approximated.

Entitlement to an initial rating in excess of 50 percent from October 14, 2008.  

Upon review of the record, the Board finds that the evidence indicates that the Veteran's symptomatology does not warrant an evaluation in excess of 50 percent from October 14, 2008.  38 C.F.R. § 4.7 (2011).  

In this regard, the Board notes that an increase in the Veteran's PTSD was noticed at the time of VA examination on November 18, 2008.  For example, nightmares occurred more frequently, and it was noted that he suffered from occasional panic attacks when in crowds.  Additional symptoms not previously noted included feelings of hopelessness, helplessness, and worthlessness.  His GAF score of 50 represented increased severity of symptoms from mild to a moderate degree.  Where before his familial relationships were positive, he reported some impairment in his relationships with his children.  The examiner specifically noted that there had been some deterioration in the Veteran's condition since the last examination.  

Based on the findings summarized above, an increased rating of 50 percent was awarded at the time of rating decision in February 2009.  However, a rating in excess of 50 percent is not warranted from the date assigned for the 50 percent rating - October 14, 2008.  

For the period in question, the Veteran does not exhibit suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near continuous panic or depression which affect his ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance, and hygiene or difficulty in adapting to stressful circumstances or symptoms reflective of this greater level of disability.  He is able to perform all activities of daily living and is capable of performing daily hygiene.  His behavior is normal, and he is oriented.  Impaired judgment, impaired abstract thinking and disturbances of motivation and mood are not indicated.  Similarly, the evidence does not demonstrate or approximate the level of disability contemplated by the assignment of a 100 percent schedular evaluation.  There is no evidence that the Veteran experiences total occupational and social impairment due to his PTSD.

In sum, the symptomatology reported and the GAF score assigned during the course of the appeal are adequately addressed by the currently assigned 50 percent evaluation from October 14, 2008, and do not support an evaluation in excess of thereof.  

Final Considerations

The Board notes that the record reflects that the Veteran worked most of his life as a coal miner before being laid off.  He referred to his retirement in a December 2009 record.  There is no report that he is not capable of working from a mental health standpoint.  Thus, the record does not reflect that the Veteran is unemployable due to his service-connected PTSD, and no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is necessary.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his PTSD and provide for higher evaluations for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD, from October 14, 2004, to October 13, 2008, is denied.  

Entitlement to an initial rating in excess of 50 percent for PTSD from October 14, 2008, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


